DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Drawings
The drawings are objected to because Claim 7a is very difficult to read.  Even more so in the published application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Interpretation
Although the claims use the term AI, however no actually AI functionality is occurring and as such the devices and server function as generic computing devices and have been interpreted as such. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmons (U.S. PG Pub. 2015/0032264).





As to claims 7 and 18, Emmons teaches wherein the indoor air quality information includes one or more of a concentration of fine dust, a concentration of ultrafine dust, a 

As to claim 11, Emmons teaches wherein the Al device comprises a mobile terminal [0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4-5,  9, 13, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Kim (U.S. PG Pub. 2019/0381443).

As to claims 3 and 14, Emmons teaches wherein the condition of the indoor air quality is reported as any one of a normal condition, a bad condition or a very bad condition, and 


Emmons teaches some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 2, 9 and 13, 20 however, these are an obvious variation as taught by Kim as follows:

As to claims 2 and 13 wherein the first air quality analysis report screen includes one or more of: a daily indoor air quality condition item indicating a number of the days of the particular measurement period and the condition of the indoor air quality for the number of days, a daily ultrafine dust concentration item indicating a value of a concentration of ultrafine dust for each day during the particular measurement period in a graph, a day-of-week ultrafine dust concentration item indicating a change in the concentration of ultrafine dust for each day of the week during the particular measurement period, and30Attorney Docket No.: 3449-3836PUS1 a time-of-day ultrafine dust concentration item showing the condition of the indoor air quality for each time of day in each of a plurality of time intervals during the particular measurement period (fig. 8).  

As to claims 9 and 20 Kim teaches wherein the indoor air quality information includes one or more of a concentration of fine dust or a concentration of ultrafine dust measured in each of a plurality of air quality measurement devices respectively disposed in a plurality of indoor spaces in the building [0045, 0184].   Kim teaches using a mobile device similar to that of Emmons for a user interface with regards to air quality.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kim into the system and methods of Emmons.  The motivation to combine is that Kim teaches using a user interface a user can easily detect air pollution in an indoor space [0208].

As to claims 4-5 and 15-16, seem to be just averaging an average as the way the claims are currently written.  A maximum and minimum values of average of the indoor PM2.5 would seem to be the average value itself since all the other values are averaged into 1.  So that averaged is added together and divided by two which could give you that average PM2.5 again.  This occurs regardless of the time intervals. 


Claims 6  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Lee (U.S. PG Pub. 2019/0056138).




As to claims 6 and 17 wherein the second air quality analysis report screen further includes: an air quality type item for providing the air quality type determined according to a comparison between the indoor air quality condition and an outdoor air quality condition of the outdoor air, and a solution proposal item for recommending a model of an air purifier suiting the determined air quality type[0038].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Lee into the system and methods of Emmons.  The motivation to combine is that Lee teaches using recommended product can reduce air pollutants for specific pollutants in a home [0038].


Claims 8  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Breen (U.S. PG Pub. 2020/0003437).
Emmons teaches some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 2, 9 and 13, 20 however, these are an obvious variation as taught by Breen as follows:



Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Breen into the system and methods of Emmons since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). In this specific instance the predictable result would be using home building characters to calculate pollutant concentration [0062]. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Lee (U.S. PG Pub. 2019/0056138) in view of Sharp (U.S. PG Pub. 2002/0144537)

Emmons in view Lee teaches some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 2, 9 and 13, 20 however, these are an obvious variation as taught by Sharp as follows:




Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Sharp into the system and methods of Emmons.  The motivation to combine is that Sharp teaches using another building comparison can help the user improve the quality of their building’s air quality scores [0020].

Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (U.S. PG Pub. 2016/0125307) considers how closely a structure is from the road when determining air quality parameters. 
Desrochers (U.S. PG Pub. 2006/0234621) teaches using air quality sensors to control ventilation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119